DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 10,905,293. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 5-19 are included in and/or can be gleaned from Claim 5 of U.S. Patent No. 10,905,293.  Note that Claim 10 was rewritten in independent form to include all of the limitations of the base Claim 5 and any intervening claims.  Claims 6-9 and 11-19 are the same Claims 2-14 presented in U.S. Patent No. 10,905,293.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graumlich (2,523,951).
With respect to Claim 1, Graumlich, Figures 1 and 2, teaches a system for dispensing toilet paper 11, said system comprising: a back plate 1 coupled to a post 2; wherein said post 2 is coupled to said back plate 1 at a single point 3.  
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holden (U.S. Patent No. 6,786,377).
	With respect to Claim 5, Holden, Figures 1-7, teaches a system for dispensing toilet paper, said system comprising: 
a back plate 16 coupled to a cover 10; 
an arm base 20 coupled to an arm 18; 
wherein said arm 18 is coupled to a post 30; 
wherein said arm base 20 can rotate relative to said cover 10.  
With respect to Claim 6, Holden further teaches wherein said arm 18 comprises a separator arm portion with a bend at each end, and a post arm which couples to said post.  
With respect to Claim 7, Holden further teaches wherein said separator arm portion is perpendicular to said back plate.  
With respect to Claim 8, Holden further teaches wherein said post further comprises at least three grips 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden as applied to Claims 5-8 above, and further in view of Viaud (U.S. Patent No. 5,311,729).
With respect to Claim 2, Holden is advanced above.
Holden teaches all the elements of the system except for a spring to bias said arm base.
However, Viaud, Figure 2, teaches a spring 31 biasing an arm base 46.
It would have been obvious to one of ordinary skill in the art to provide Holden with a spring, as taught by Viaud, for the purpose of reducing the contact pressure of the material against the back plate.  See Column 4, lines 12-16.  
With respect to Claim 14, Viaud further teaches wherein by applying a force to counteract said spring, said arm can be rotated relative to said back plate.  
With respect to Claim 18, Holden further teaches wherein said arm can rotate without any external tools.  
With respect to Claim 19, Holden further teaches further comprising a roll of toilet paper coupled to said post, and wherein a first position comprises an over-the-top roll configuration and wherein a Docket No. BSCOHE.00003Page 18 U.S. Patent Applicationsecond position comprises a behind-the-roll configuration, and wherein the two positions can be achieved by rotating the arm.
	With respect to Claims 2-4, the method described in these claims would inherently result from the use of the system of Holden in view of Viaud as advanced above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holden as applied to Claims 5-8 above, and further in view of Lin (U.S. Patent No. 5,762,285).
	With respect to Claim 9, Holden is advanced above.
	Holden teaches all the elements of the system except for the at least three grips being a vortex shape around a length of said post.
	However, Lin, teaches at least three grips 352 around a post 33.  While they are not vortex shaped, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to design the grips of Lin to be in the shape of a vortex because one of ordinary skill would have been expected to have routinely experimented to determine the optimum design for a particular use.
	Allowable Subject Matter
Claims 10-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654